Exhibit 10.4

 

TOPBUILD

 

TERMS AND CONDITIONS OF 

PERFORMANCE RESTRICTED STOCK AWARDS GRANTED UNDER THE

AMENDED AND RESTATED TOPBUILD 2015 LONG TERM STOCK INCENTIVE PLAN

 

These Terms and Conditions apply to an award to you of performance-based
restricted stock (the “Grant”) by TopBuild Corp. (the “Company”).  The grant
date, number of shares and performance and time vesting conditions and dates
(“Grant Information”) are set forth in Appendix A hereto and under the
“Restricted Awards/Units” tab located under the “Grants & Awards” heading of
your dashboard at the Computershare website, and are incorporated herein by
reference.  By pressing “Acknowledge Grant” and “I agree,”  you agree to accept
the Grant,  and you voluntarily agree to these Terms and Conditions and the
provisions of the Amended and Restated 2015 Long Term Stock Incentive Plan (as
adopted effective May 2, 2016,  the “Plan”), and acknowledge that:

 

·



You have read and understand these Terms and Conditions, and are familiar with
the provisions of the Plan. 

·



You have received or have access to all of the documents referred to in these
Terms and Conditions.

·



All of your rights to the Grant are embodied in these Terms and Conditions and
in the Plan, and there are no other commitments or understandings currently
outstanding with respect to any other grants of options or restricted stock,
except as may be evidenced by agreements duly executed by you and the Company.

 

You and the Company agree that all of the terms and conditions of the
Grant (including the Grant Information) are set forth in these Terms and
Conditions and in the Plan. These Terms and Conditions together with the Grant
Information constitute your restricted stock award agreement (the “Agreement”). 
Please read these documents and the related Participation
Guide/Prospectus carefully.  Copies of the Plan, the Participation
Guide/Prospectus and information about the Company are available in the
“Documents” and “News Headlines” sections of www.computershare.com/employee/us.

 

The use of the words "employment" or "employed" shall be deemed to refer to
employment by the Company and its subsidiaries and shall not include employment
by an "Affiliate" (as defined in the Plan) which is not a subsidiary of the
Company unless the Committee so determines at the time such employment
commences. 

 

Certificates for the shares of stock evidencing the Restricted Shares (as
defined in the Plan) will not be issued but the shares will be registered in
your name in book entry form promptly after your acceptance of this award.  You
will be entitled to vote and, to the extent permitted by Company policy, receive
any cash dividends (net of required tax withholding) on the Restricted Shares
but you will not be able to obtain a stock certificate or sell, encumber or
otherwise transfer the shares until the shares have been earned except in
accordance with the Plan.







--------------------------------------------------------------------------------

 



Provided you have been continuously employed by the Company since the date of
the Grant, the restrictions on the shares will lapse and the final number of
shares of stock awarded will be determined in accordance with the terms of
Section 6(e) of the Plan and Appendix A. 

 

If your employment should be terminated by reason of your permanent and total
disability, death, retirement, or other termination while Restricted Shares
remain unvested, the amounts of any payments due under this Agreement will be
determined in accordance  with Sections 6(d)(ii), (g) and (h) of the Plan and
Company policy.

 

You agree not to engage in certain activities.

 

Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of employment which in the sole judgment of the
Committee is detrimental to the interests of the Company, a subsidiary or
affiliated company, all Restricted Shares for which restrictions have not lapsed
will be forfeited to the Company.    You acknowledge that such activity
includes, but is not limited to, “Business Activities” (as defined below).

 

In addition, you agree, in consideration for the Grant, and regardless of
whether restrictions on shares subject to the Grant have lapsed, while you are
employed or retained as a consultant by the Company or any of its subsidiaries
and for a period of one year following any termination of your employment and,
if applicable, any consulting relationship with the Company or any of its
subsidiaries other than a termination in connection with a Change in Control (as
defined in the Plan), not to engage in, and not to become associated in a
“Prohibited Capacity” (as hereinafter defined) with any other entity engaged in,
any Business Activities and not to encourage or assist others in encouraging any
employee of the Company or any of its subsidiaries to terminate employment or to
become engaged in any such Prohibited Capacity with an entity engaged in any
Business Activities.  “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of (x) the Company or any
subsidiary if you are employed by or consulting with the Company at any time
while the Grant is outstanding, or (y) the subsidiary employing or retaining you
at any time while the Grant is outstanding, to the extent such competitive
products or services are distributed or provided either (1) in the same
geographic area as are such products or services of the Company or any of its
subsidiaries, or (2) to any of the same customers as such products or services
of the Company or any of its subsidiaries are distributed or
provided.  “Prohibited Capacity” shall mean being associated with an entity as
an employee, consultant, investor or another capacity where (1) confidential
business information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity, (2)
any of your duties or responsibilities are similar to or include any of those
you had while employed or retained as a consultant by the Company or any of its
subsidiaries, or (3) an investment by you in such other entity represents more
than 1% of such other entity’s capital stock, partnership or other ownership
interests.

 

Should you breach any of the restrictions contained in the preceding paragraph,
by accepting this Grant you agree, independent of any equitable or legal
remedies that the Company may have and without limiting the Company’s right to
any other equitable or legal remedies, to pay to the Company in cash immediately
upon the demand of the Company (1) the amount of income realized for income tax
purposes from this Grant, net of all federal, state and other taxes





2

--------------------------------------------------------------------------------

 



payable on the amount of such income, but only to the extent such income is
realized from restrictions lapsing on shares on or after your termination of
employment or, if applicable, any consulting relationship with the Company or
its subsidiary or within the two year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in any effort to
enforce its rights under this or the preceding paragraph.  The Company shall
have the right to set off or withhold any amount owed to you by the Company or
any of its subsidiaries or affiliates for any amount owed to the Company by you
hereunder.

 

You agree to the application of the Company’s Dispute Resolution Policy.

 

Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan and Grant agreements, and decide all questions
and settle all controversies and disputes relating thereto. It further provides
that the determinations, interpretations and decisions of the Committee are
within its sole discretion and are final, conclusive and binding on all persons.
In addition, you and the Company agree that if for any reason a claim is
asserted against the Company or any of its subsidiaries or affiliated companies
or any officer, employee or agent of the foregoing (other than a claim involving
non‑competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) are within the scope of the Company’s Dispute Resolution
Policy (the terms of which are incorporated herein, as it shall be amended from
time to time); (2) subverts the provisions of Section 3 of the Plan; or (3)
involves any of the provisions of the Agreement or the Plan or the provisions of
any other restricted stock awards or option or other agreements relating to
Company Common Stock or the claims of yourself or any persons to the benefits
thereof, in order to provide a more speedy and economical resolution, the
Dispute Resolution Policy shall be the sole and exclusive remedy to resolve all
disputes, claims or controversies which are set forth above, except as otherwise
agreed in writing by you and the Company or a subsidiary of the Company. It is
our mutual intention that any arbitration award entered under the Dispute
Resolution Policy will be final and binding and that a judgment on the award may
be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by this paragraph shall take
place at the offices of the American Arbitration Association located in the
Daytona Beach, Florida area or such other location in the Daytona Beach, Florida
area as the parties might agree. The provisions of this paragraph: (a) shall
survive the termination or expiration of this Agreement (b) shall be binding
upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a claim
based upon the Agreement, (c) shall supersede the provisions of any prior
agreement between you and the Company or its subsidiaries or affiliated
companies with respect to any of the Company’s option, restricted stock or other
stock-based incentive plans to the extent the provisions of such other agreement
requires arbitration between you and your employer, and (d) may not be modified
without the consent of the Company. Subject to the exception set forth above,
you and the Company acknowledge that neither of us nor any other person
asserting a claim described above has the right to resort to any federal, state
or local court or administrative agency concerning any such claim and the
decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.

 





3

--------------------------------------------------------------------------------

 



The Grant does not imply any employment or consulting commitment by the Company.

 

You agree that the Grant and acceptance of the Grant does not imply any
commitment by the Company, a subsidiary or affiliated company to your continued
employment or consulting relationship, and that your employment status is that
of an employee‑at‑will and in particular that the Company, its subsidiary or
affiliated company has a continuing right with or without cause (unless
otherwise specifically agreed to in writing executed by you and the Company) to
terminate your employment or other relationship at any time.  You agree that
your acceptance represents your agreement not to terminate voluntarily your
current employment (or consulting arrangement, if applicable) for at least one
year from the date of this Grant unless you have already agreed in writing to a
longer period.

 

You agree to comply with applicable tax requirements and to provide information
as requested.

 

You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes. You
also agree to promptly provide such information with respect to shares acquired
pursuant to the Grant, as may be requested by the Company or any of its
subsidiaries or affiliated companies.

 

This Agreement shall be governed by and interpreted in accordance with
Florida law.

 

The headings set forth herein are for information purposes only and are not a
substantive part of these Terms and Conditions.

 

These Terms and Conditions are effective for grants made on and after May 2,
2016.





4

--------------------------------------------------------------------------------

 



Appendix A

 

Appendix to the 2016 Performance Share Equity Grant

 

The amount and vesting of Performance shares are dependent on the financial
performance of TopBuild Corp. (the “Company”) over a three year period.  The
accounting performance measurement period will extend from [__________] to
[__________]. 

 

Your initial grant of shares can be adjusted up or down based on achieving a
pre-defined target for cumulative earnings per share (EPS) metric for the
Company.

 

The grants are issued at an expected target payout of 100% and can be adjusted
to reflect the actual performance of the Company as determined by the
Compensation Committee after the end of the measurement period, at which time
the Performance shares will vest.   Partial payout, or no payout, are permitted
for performance that falls below target levels and a maximum potential payout of
up to 200% of the target award if the level for performance exceeds certain
target performance.  The performance-based restricted shares will vest on
[__________].

 

Management reserves the right to make certain assumptions and minor calculation
decisions when calculating performance.

 

5

--------------------------------------------------------------------------------